internal_revenue_service department of the treasury uil re tin tin bo box ben franklin station washington dc person to contact telephone number to refer reply ce dom p si 7--plr-100829-99 june legend ' taxpayer tin foundation tin dear mr this is in response to your representative's letter dated submitted on behalf of taxpayer and the foundation requesting rulings concerning the income and estate_tax consequences of the designation of the foundation as the beneficiary of certain individual_retirement_accounts iras qualified_retirement_plan accounts of which the taxpayer is beneficial_owner for purposes of code sec_2055 of the internal revenue and the represented facts are as follows taxpayer created a private charitable foundation foundation within the meaning of sec_509 of the internal_revenue_code the foundation received a determination that it qualifies for tax-exempt status pursuant to sec_501 of the code as an organization described in of the code sec_501 the taxpayer is the owner of one or more iras and participates in one or more qualified_retirement_plans taxpayer intends to name the foundation as the beneficiary of some or all of the proceeds of the iras and qualified_retirement_plans upon his death the taxpayer's spouse has or will execute any consent required by the code or applicable treasury regulations with respect to the foundation as beneficiary of the plans the specifically you request the following rulings to the extent that the foundation is the designated_beneficiary of the proceeds property passing from the iras and qualified_retirement_plans to the foundation will be eligible for a federal estate_tax charitable deduction under sec_2055 the estate of the taxpayer will not recognize taxable_income upon the distribution of the proceeds to the foundation the beneficiaries of the estate of the taxpayer will not recognize taxable_income upon the receipt of the distribution of the proceeds to the foundation the foundation will not recognize taxable_income upon the receipt of the proceeds following the death of the taxpayer the foundation will not be subject_to the federal excise_tax on investment_income under sec_4940 of the internal_revenue_code at the time the proceeds pass to the foundation issue estate_tax charitable deduction sec_2039 provides that a decedent's gross_estate includes the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement entered into after march other than as insurance under policies on the life of the decedent if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death in conjunction with another for the decedent's life or sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes the value of the iras and the qualified_retirement_plans in the present case will be includible in the taxpayer's gross_estate under sec_2039 of the code hen assuming that the foundation is a foundation defined in of the code and sec_509 sec_501 the taxpayer's estate will be eligible for a federal estate_tax deduction under sec_2055 of the code for the proceeds of the ira account and qualified_retirement_plans passing to the foundation at the time of the taxpayer's death we conclude that is an organization described in thus issue sec_2 income_in_respect_of_a_decedent sec_691 provides that the amount of all items of a prior a decedent which are not properly gross_income in respect of includible in respect of the taxable_period in which falls the date of the decedent's death or a prior period including the amount of all items of gross_income in respect of gecedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent person who right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right the person who acquires from the decedent the right to by reason of the death of the decedent acquires the for the taxable_year when received of the the b a sec_691 provides that the right described in to receive an amount shall be treated in the hands sec_691 of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income under sec_691 or be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount shall if sec_1_691_a_-1 of the income in respect of decedents tax regulations provides that the term income in respect of decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent's taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent a we conclude that if the foundation is named one of the designated beneficiaries of the iras and the qualified_retirement_plans those proceeds distributed to the foundation from the iras and the qualified_retirement_plans will be income_in_respect_of_a_decedent to the foundation under sec_691 of the code when distributed to the foundation the proceeds from the iras and the qualified_retirement_plans will not be income in respect of decedent to the taxpayer's estate and the beneficiaries of the taxpayer's estate a issue sec_4 these issues are not answered herein but are being considered separately except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it used or cited as precedent sec_6110 provides that it may not be sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
